DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 4/14/2021. As directed by the amendment, claims 1, 4, 8, 14-17 and 19 were amended, claims 2-3 were cancelled, and no new claims were added. Thus, claims 1 and 4-20 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location for a specific gland and the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated response wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increase low level insulin output, decreases high level insulin output or stabilizes erratic insulin output” (claim 1, lines 1-15) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 4-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”). 
	Regarding claim 1, Schultheiss discloses a treatment method achieving modulating blood sugar level, stimulating insulin production levels, normalizing A1C 
	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, furthermore, Samuel discloses in page 83 that the reflexology zone include pancreas zone on the foot). 

	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
	The modified Schultheiss discloses activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shockwaves (see paragraphs 0002, 0106 and 0154-0157 of Schultheiss, Schultheiss discloses a method of providing shockwave and discloses in paragraph 0028 that the method include activating an acoustic shock wave generator or source to emit acoustic shock waves); subjecting the reflexology zone to acoustic shock waves stimulating the pancreas to have a modulated response wherein the modulated response is one of an adjustment in blood sugar levels which decreases high level output or insulin production and release which increases low 
	The modified Schultheiss discloses applying shock waves to reflexology zone underlies the patient’s skin in a region of a foot and the reflexology zone lies in the path of the emitted shock waves, furthermore, that reflexology zone would be for a specific gland and the tissue of the foot at the reflexology zone would be in the path of the emitted shock waves from the shock wave applicator (see fig 1.10 in page 20 of Samuel and the modification with Schultheiss), therefore, the method would be capable causing the specific gland to have a modulated response wherein the modulated response is to increase low level insulin output, or decreases high level insulin output or stabilizes erratic insulin output, since the parameters of the shock waves of Schultheiss is the same as the applicant’s shock waves parameters.  
	Regarding claim 4, the modified Schultheiss discloses that the shock wave is acoustically coupled to the patient’s skin using a coupling gel or liquid (see paragraphs 0155 and 0166 of Schultheiss, Schultheiss discloses a coupling media such as gel or oil). 

	Regarding claim 8, the modified Schultheiss discloses that the method treat diabetes using shockwaves (paragraph 0186 of Schultheiss), therefore, the method would stimulate the pancreas to release VGEF, furthermore, since after being modified with Samuel, the treatment zone can include reflexology zone for the pancreas on the user’s foot, the shock wave treatment would be stimulating the pancreas in the same manner as the applicant, therefore, would release VGEF. Furthermore, Schultheiss discloses in paragraph 0029 that the method would stimulate cells to release VEGF, nitric oxygen. 

	Regarding claim 10, the modified Schultheiss discloses that the treatment method of claim 1 is repeated one or more times (see paragraph 0115 of Schultheiss, Schultheiss discloses that the treatment may be provided more than one time). 
	Regarding claim 11, the modified Schultheiss discloses that the emitted acoustic shock waves are low energy soft waves (see paragraphs 0002 and 0106 of Schultheiss, Schultheiss discloses that the shock waves is low energy, since it is low energy and include the same energy as disclosed by the applicant, the shock waves energy is considered as a low energy soft waves). 
	Regarding claim 12, the modified Schultheiss discloses that the low energy soft waves have and energy density in the range of 0.01 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.4 mJ                        
                            /
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 13, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see                         
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 14, the modified Schultheiss discloses that each subjected reflexology zone receives 2000 acoustic shock waves per therapy session (see paragraph 0112 of Schultheiss, Schultheiss discloses 2000 to 6000 acoustic shock waves). However, if there is any doubt that 2000 does not read on the claimed range of “between 100 and 2000”. The feature of choosing how many shockwaves to apply is considered as an obvious treatment design choice, since it is based on what the physician determine as an appropriate number of shock waves per session, which would be based on the patient and the severity of the disease. 
	Regarding claim 15, the modified Schultheiss discloses that the modulated blood sugar level response is a decrease in blood sugar level wherein the patient was exhibiting high levels of blood sugar (paragraph 0186 of Schultheiss, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be modulating blood sugar levels, which would include decreasing in the blood sugar level wherein the patient was exhibiting high levels of blood sugar, since diabetes would include having elevated sugar level), furthermore, since the modified Schultheiss discloses all of the method step as claimed, the method would be capable of modulating blood sugar level response by increasing in the blood sugar level wherein the patient was exhibiting high levels of blood sugar. 
	Regarding claim 16, the modified Schultheiss discloses that the response to stimulating insulin production is an increase in insulin release wherein the patient was exhibiting low levels of insulin production (paragraph 0186 of Schultheiss, Schultheiss 
	Regarding claim 17, the modified Schultheiss discloses that the response of normalizing A1C levels is a decrease in spikes wherein the patient was exhibiting high levels of A1C spikes (paragraph 0186 of Schultheiss, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be normalizing A1C levels by decreasing in spikes wherein the patient was exhibiting high levels of A1C spikes, since diabetes is defined as an impairment of insulin production which cause elevated blood sugar level, which would cause the patient to have high levels of A1C spikes), furthermore, since the modified Schultheiss discloses all of the method step as claimed, the method would be capable of normalizing A1C levels by decreasing in spikes wherein the patient was exhibiting high levels of A1C spikes. 
	Regarding claim 18, the modified Schultheiss discloses that the acoustic shock waves are spherical, radial, convergent, divergent, planar, near planar, focused or unfocused from a source with or without a lens that is one of electrohydraulic, electromagnetic, piezoelectric, ballistic or water jets configured to produce an acoustic shock wave and wherein the acoustic shock waves are administered noninvasively (see 
	Regarding claim 19, the modified Schultheiss discloses that the acoustic shock waves are spherical, radial, convergent, divergent, planar, near planar, focused or unfocused from a source with or without a lens that is one of electrohydraulic, electromagnetic, piezoelectric, ballistic or water jets configured to produce an acoustic shock wave and wherein the acoustic shock waves are administered noninvasively (see paragraph 0028 of Schultheiss, Schultheiss discloses convergent, furthermore, Schultheiss discloses in paragraph 0048 that the focusing element may be an acoustic lens, and further discloses in paragraph 0052 that the shock wave is an electromagnetic pressure pulse and that the wave is divergent, furthermore, Schultheiss discloses in paragraphs 0127 and 0144 that the treatment is non-invasive).
	Regarding claim 20, the modified Schultheiss discloses that the number of repeated treatments occur on a schedule over a period of time (see paragraph 0115 of Schultheiss, Schultheiss discloses that the treatment may be provided more than one time), but fails to disclose that the period of time is three or more weeks, and treatments can be repeated over time as a risk prevention protocol over longer duration of time between repeated treatments. 
	However, the feature of choosing how many weeks to reapply a treatment is considered as an obvious treatment design choice, since it is based on what the 
	Furthermore, the modified Schultheiss discloses that there are a plurality of treatment sessions, any session that is between a pair of treatment session can be considered as a treatment that is repeated over time as a risk prevention protocol over longer durations of time between repeated treatments. Alternatively, Schultheiss discloses in paragraph 0045 that in each of these treatments using shock-waves, the use or treatment may additionally include use or administration of drugs or other medical treatment, wherein the drugs is the treatment that would be repeated over time as a risk prevention protocol over longer durations of time between repeated treatments, since the drugs would provide some therapeutic effect, which would be a risk prevention protocol. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”) as applied to claim 1 above, and further in view of Embong (“Revisiting Reflexology: Concept, Evidence, Current Practice, and Practitioner Training”, 2015). 
Regarding claim 6, the modified Schultheiss discloses that the reflexology zone for the pancreas is a region on the foot of the patient (see rejection to claim 5), but fails to disclose that the reflexology zone for the pancreas is a region of the right hand in the 
	However, Embong teaches a reflexology zone for the pancreas comprises skin, and is a region of the right hand in the fatty part below the index finger and a region of the left hand below the middle finger close to the wrist (see figs. 3-4 on page 200, Embong discloses a reflexology zone for the pancreas is a region of the right hand in the fatty part below the index finger and a region of the left hand below the middle close to the wrist, furthermore, since they are human hands, human hands would have skin and muscle in the reflexology zones). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of the modified Schultheiss to focus on the reflexology zones for pancreas as taught by Embong for the purpose of providing a well-known location on the hand that have skin and muscle that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
The applicant on pages 11-12 of the remarks argues that Schultheiss teaches the target site would be directly in the path of the tissue be it a gland or organ being treated, this is not using a remote location like reflexology zone for a specific gland at a location in the hand or foot to treat a gland removed from the path of the emitted shock waves. This primary reference always required a direct path of emitted shock waves to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 1 and 4-20 has been addressed in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785